Filed 10/18/22 Marriage of Moore Jelks and Jelks CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

Ca l ifornia Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
no t certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
no t been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT
                                      DIVISION THREE


In re the Marriage of TANISHA                                    B315992
MOORE-JELKS and GREGORY
JELKS.

                                                                 Los Angeles County
TANISHA MOORE-JELKS,
                                                                 Super. Ct. No. TD037221
      Appellant,

      v.

GREGORY JELKS,

      Respondent.



      APPEAL from an order of the Superior Court of Los
Angeles County, Kimberly Dotson, Commissioner. Affirmed.
      Tanisha Moore-Jelks, in pro. per., for Appellant.
      Law Offices of Gina Marie Aguirre and Gina Marie Aguirre
for Respondent.
           _______________________________________
                        INTRODUCTION

       Tanisha Moore-Jelks appeals from the order granting
Gregory Jelks’s motion to compel discovery responses and
requiring Moore to pay $1,200 in attorney fees to Jelks’s
attorney.1 Moore contends the trial court erred because she did in
fact provide the information sought by Jelks’s discovery requests.
Because Moore has not provided an adequate record to review her
contention, and the limited record before us does not support her
position on appeal, we affirm the order.

        FACTS AND PROCEDURAL BACKGROUND

       The parties were married in 2004 and separated in 2012.
They have two minor children. In November 2015, the court
signed the parties’ stipulated judgment for dissolution of
marriage. The judgment stated, among other things, that the
child support awards were based on the present financial incomes
of the parties and the court reserved jurisdiction over the issue of
child support.
       Apparently, in response to a pending child support dispute,
Jelks propounded and served Moore with discovery requests.
According to the case summary in the clerk’s transcript, on
December 3, 2020, Jelks filed a motion to compel discovery
responses and for attorney fees. The motion was supported by the
declaration of Gina Marie Aguirre—Jelks’s attorney—and a
memorandum of points and authorities. The motion, Aguirre’s
declaration, and the memorandum of points and authorities are


1For clarity, we refer to Tanisha Moore-Jelks as Moore and Gregory
Jelks as Jelks.




                                 2
not in the clerk’s transcript, although the documents are
identified in the case summary.2 In opposition to the motion,
Moore filed a declaration that attached excerpts from an
uncertified October 2020 deposition of Jelks, and Moore’s written
responses to form interrogatories. Moore’s declaration and the
deposition excerpts did not mention child support or the parties’
incomes. Indeed, other than attaching the deposition excerpts,
Moore’s declaration did not contain any facts whatsoever. As for
the excerpts, the deposition testimony related to efforts by Jelks
to serve Moore with a restraining order during a custody
exchange. As for her written responses, other than providing her
name, current address, and noting that she lived with and
provided support for the parties’ children, Moore objected to every
interrogatory and did not provide the requested information.
      A hearing on the motion was held on August 12, 2021, and
a minute order was entered the same day. The court granted the
motion and ordered Moore to produce the requested documents
by September 10, 2021. The court also ordered Moore to pay
Jelks’s attorney fees in the reduced amount of $1,200 by
November 8, 2021. Moore timely appeals.


2 The case summary lists events and orders of the court. The omitted
documents were also not contained in the document titled
“Administrative Records” that was lodged by Moore and rejected by
this court. Because this case does not involve an administrative
proceeding, Moore’s reference to the August 12, 2021 proceeding as
“administrative proceedings” in her notice designating the record on
appeal was incorrect. In any event, as noted in our August 2, 2022
order rejecting the lodged document, the contents of the
“Administrative Records”—the minute order and transcript from the
August 12, 2021 hearing—are part of the appellate record.




                                  3
                         DISCUSSION

       Moore contends the order should be reversed because she
did in fact provide the information that she had access to even
though it was not warranted. For the reasons set forth below, we
affirm the order.
       As a court of review, we are bound by the rule of appellate
procedure that the order of the lower court is presumed correct
and an appellant challenging that order must overcome the
presumption by affirmatively demonstrating prejudicial
error. (See Denham v. Superior Court (1970) 2 Cal.3d 557,
564.) An appellant—even a self-represented litigant like Moore—
cannot carry this burden unless she provides the appellate court
with an adequate record of the lower court’s proceedings. (See
Jameson v. Desta (2018) 5 Cal.5th 594, 608; Nwosu v. Uba (2004)
122 Cal.App.4th 1229, 1246–1247.) If the record is inadequate for
meaningful review, the appellant defaults and the trial court’s
decision should be affirmed. (Gee v. American Realty &
Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416.)
       Here, the record on appeal does not contain all of the
documents or other evidence submitted to the trial court by the
parties. With the exception of the 2015 judgment, Moore’s
declaration and attached deposition excerpts, Moore’s responses
to interrogatories, and August 12, 2021 minute order, Moore did
not designate for inclusion in the clerk’s transcript any of the
documents filed by Jelks with the court pertaining to his motion.
We also don’t have copies of the discovery requests that were
propounded and served by Jelks, or the two meet and confer
letters referenced by his counsel during the hearing. Without
these documents, we decline to find error. (See Haywood v.
Superior Court (2000) 77 Cal.App.4th 949, 955 [a reviewing court




                                4
will “decline to find error on a silent record, and thus infer that
substantial evidence” supports the trial court’s findings].)
       In any event, Moore’s contention that she had provided the
requested information is not supported by the limited record
before us. At the hearing, Moore argued she was not required to
provide Jelks with any financial information after the judgment
was entered in 2015.3 She also acknowledged that although she
had not provided Jelks with copies of her paycheck stubs, she was
now willing to do so. And, as noted, other than providing her
name, current address, and stating that she lived with and
provided support for the parties’ children, Moore objected to every
interrogatory and did not provide the requested information.
       In sum, because we cannot properly determine whether the
court erroneously granted Jelks’s motion to compel discovery
responses and for attorney fees, we must affirm the order.




3At the hearing, the court rejected this argument and explained that
the parties’ judgment did not provide for the post-judgment waiver of
discovery rights and requests for attorney fees.




                                  5
                            DISPOSITION

      The order is affirmed. Respondent Gregory Jelks shall
recover his costs on appeal.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                           LAVIN, J.
WE CONCUR:



       EDMON, P. J.



       RICHARDSON (ANNE K.), J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                    6